Citation Nr: 1200452	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-50 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that when a claimant claims entitlement to service connection he is seeking compensation for certain symptoms regardless of how those symptoms are diagnosed or labeled.  As such, based on the evidence of record, the Board has re-characterized the issue, which has been described as entitlement to service connection for PTSD and a variety of psychiatric disorders, as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In his December 2009 VA-9 substantive appeal form, the Veteran requested a Travel Board hearing at his RO.  In a September 2011 correspondence, the Veteran stated his wish to withdraw that request.  A request for a Travel Board hearing is therefore withdrawn.  38 C.F.R. § § 20.704 (e).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2003, the RO denied entitlement to service connection for a nervous disorder to include PTSD.  Thereafter the appellant did not perfect a timely appeal.
 
2.  The evidence associated with the claims file since the September 2003 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The September 2003 rating decision denying entitlement to service connection for a nervous disorder to include PTSD is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.
 
New and Material Evidence 
 
VA received the Veteran's original claim of entitlement to service connection for a nervous disorder to include PTSD in November 2002.  The Veteran was denied service connection in September 2003.  
 
The RO denied the Veteran's claim because there was no firm diagnosis of PTSD or verification of a stressful incident which occurred in service which was medically identified as related to or caused the current condition.  In September 2003, the Veteran was sent a letter informing him of the denial.  The appellant did not appeal, and the claims file contains nothing to indicate he did not receive the September 2003 decision or any record that the United States Postal Service returned it to VA as undeliverable.  Thus, September 2003 rating decision is final and binding on the Veteran.  38 U.S.C.A. § 7105 (West 2011).
 
Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

In an October 2008 rating decision, the RO reopened the claim of entitlement to service connection a nervous disorder to include posttraumatic disorder, panic disorder, agoraphobia and anxiety and denied the claim on the merits.  The Board, however, cannot ignore jurisdictional matters, and it must independently determine if claim was properly reopened.  Only then may it review the merits of the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits. See generally Elkins v. West, 12 Vet. App. 209 (1999). 
 
In determining whether evidence is new and material the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992). 
 
In March 2008, the Veteran submitted a claim to reopen his previously denied claim of entitlement to service connection for a psychiatric disorder.  An October 2008 rating action found that the Veteran had submitted new and material evidence and the issue was reopened and denied.  
 
Significantly, included in records presented since 2003 is evidence verifying the Veteran's claim that a fellow soldier drowned during service.  Further, the new evidence contains a September 2006 VA examination in which the examiner opines that it is at least as likely as not that there was a direct relationship between the Veteran's panic disorder and his service.  Since the new evidence directly pertains to the issue of whether an acquired psychiatric disorder was due to service, it presents a reasonable possibility of substantiating the claim and is therefore material to the claim for entitlement to service connection for an acquired psychiatric disorder.
 
As the Veteran has submitted new and material evidence, the issue of entitlement to service connection for an acquired psychiatric disorder is reopened.  
 
 
ORDER
 
New and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.


REMAND

The claims file includes December 2009 and January 2010 statements in which the Veteran requested an in-person hearing with a Decision Review Officer.  In a June 2010 correspondence, the RO informed the Veteran that a video conference hearing was scheduled for July 21, 2010 at the Clarksburg VA Medical Center.  A Decision Review Officer Conference Report dated on July 21, 2010 noted that the Veteran's service connection claim was discussed and that an examination would be scheduled. 

Significantly, the evidence of record does not contain evidence demonstrating that the Veteran withdrew his request for a formal in-person hearing before a Decision Review Officer, or that he agreed to an informal conference in lieu of a formal Decision Review Officer hearing.  Thus, the RO must make all appropriate arrangements for a Decision Review Officer hearing, or provide written documentation showing that the appellant waived his right to a formal hearing before a Decision Review Officer.

Additionally, the evidence of record includes a disability determination from the Social Security Administration received by VA in February 2003.  That determination indicates that at that time the Veteran was in receipt of disability benefits.  However, the medical records upon which the decision was based have not been obtained.  VA has a duty to assist in gathering pertinent Social Security records when put on notice that the Veteran is receiving Social Security disability benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, further development is required prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for an acquired psychiatric disorder since October 2010.  After the Veteran has signed the appropriate releases, those records, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO should obtain a copy of the records upon which the Social Security Administration based the initial award of the Veteran's disability benefits.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The RO should secure documentation from the Veteran that he withdrew his request for a formal hearing before the Decision Review Officer.  If the appellant declines to provide that documentation the RO must schedule the claimant for a formal hearing before a Decision Review Officer.  The RO must provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


